Name: 2010/755/CFSP: Council Decision 2010/755/CFSP of 6Ã December 2010 amending Decision 2009/906/CFSP on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  cooperation policy;  politics and public safety;  European construction;  Europe
 Date Published: 2010-12-07

 7.12.2010 EN Official Journal of the European Union L 320/10 COUNCIL DECISION 2010/755/CFSP of 6 December 2010 amending Decision 2009/906/CFSP on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Article 43(2) thereof, Whereas: (1) On 8 December 2009, the Council adopted Decision 2009/906/CFSP (1) on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH). That Decision expires on 31 December 2011. (2) EUPM is being conducted in the context of a situation which may deteriorate and could harm the objectives of the common foreign and security policy as set out in Article 21 of the Treaty. (3) Following the entry into force of the Lisbon Treaty the Political and Security Committee (PSC) is to exercise political control and strategic direction of the European Union Police Missions under the responsibility of the Council and the High Representative of the Union for Foreign Affairs and Security Policy (HR). (4) Decision 2009/906/CFSP should be amended to provide for a financial reference amount covering the expenditure of EUPM for the period from 1 January to 31 December 2011, HAS ADOPTED THIS DECISION: Article 1 Decision 2009/906/CFSP is hereby amended as follows: (1) Article 9(2) is replaced by the following: 2. Under the responsibility of the Council and the HR, the PSC shall exercise political control and strategic direction of EUPM.; (2) in Article 10(1) the first sentence is replaced by the following: 1. The PSC shall exercise, under the responsibility of the Council and the HR, political control and strategic direction of EUPM.; (3) the following subparagraph is added to Article 12(1): The financial reference amount intended to cover the expenditure of EUPM for the period from 1 January to 31 December 2011 shall be EUR 17 600 000.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 December 2010. For the Council The President J. MILQUET (1) OJ L 322, 9.12.2009, p. 22.